Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ingrid Beattie on 09/10/2021.
The amended claims are listed below.
Claim 24: Insert the word “host” immediately before the recitation “bacterium” (lines 1, 7, 8, and 9); insert the phrase “said host” immediately after the recitation “providing” (line 3); change the recitation “gene derived from the genus of Bacteroides” (line 6) to “gene from a genus consisting of Bacteroides”; replace the plural recitation “the levels” (line 10) with singular “the level”; and change the recitation “said bacterium is” (line 10) to “said host bacterium is from”. 
Claim 25: Insert the word “host” immediately before the recitation “bacterium” (line 1).
Claim 27: Insert the word “host” immediately before the recitation “bacterium” (line 2).
Claim 32: Insert the word “host” immediately before the recitation “bacterium” (line 1).
Claim 33: Insert the word “host” immediately before the recitation “bacterium” (line 1).
Claim 46: Insert the word “host” immediately before the recitation “bacterium” (line 2).
Claim 47: Delete the word “derived” immediately before the recitation “from a commensal” (line 2).
Claim 49: Delete the word “derived” immediately before the recitation “from Bacteroides” (line 2). Claim 60: Insert the word “host” immediately before the recitation “bacterium” (lines 1, 6, 7, and 8); insert the phrase “said host” immediately after the recitation “providing” (line 3); and change the recitation “gene is derived from Bacteroides vulgatus” (last 2 lines) to “gene is from a bacterial strain consisting of Bacteroides vulgatus”.

DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2021 has been entered. Claims 1-23, 34-42, 45, and 48 are cancelled. Claims 24-33, 43, 44, 46, 47, and 51 are allowable. The restriction requirement among species and inventions, as set forth in the Office action mailed on 04/17/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirements of 07/01/2020 and 02/25/2021 are withdrawn.  Claims 49, 50, and 52-60, directed to species of the claim 24 process, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Thus, claims 24-33, 43, 44, 46, 47, and 49-60 are currently under examination and allowed in this Office Action.   

Priority
This application is a CON of 14/708,568 filed on 05/11/2015, now PAT 10273516, which is a DIV of 13/557,655 filed on 07/25/2012, now PAT 9029136.

Withdrawn Claim Objections/Rejections
The objection of claims 45 and 46 because of incorrect recitation, as set forth on page 4 of the Final Rejection mailed on 02/25/2021, is withdrawn in view of canceled claim 45; amended claim 46.
The objection of claim 43 as being dependent upon a rejected base claim, as set forth on page 4 of the Final Rejection mailed on 02/25/2021, is withdrawn in view of amended base claim 24.
The rejection of claims 24-33, 43, 44, 47, and 51 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 4 to 5 of the Final Rejection mailed on 02/25/2021, is withdrawn in view of amended claim 24. Claims 25-33, 43, 44, 47, and 51 depend from claim 24.
The rejection of claims 24-28, 30-33, 45-47, and 51 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson et al. in view of Ebel et al., Siegele et al., and Xu et al., as set forth on pages 5-10 of the Final Rejection mailed on 02/25/2021, is withdrawn in view of amended claim 24, and cancelled claim 45. Claims 25-28, 30-33, 46, 47, and 51 depend from claim 24.
The rejection of claims 29 and 44 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson et al. in view of Ebel et al., Siegele et al., Xu et al., and Kamada et al. as evidenced by Snap Gene, Scutt et al., and Danchin, as set forth on pages 10-13 of the Final Rejection mailed on 02/25/2021, is withdrawn in view of amended claim 24. Claims 29 and 44 depend from claim 24.

Allowable Subject Matter
The amended claims 24 and 60 are allowed. Claims 25-33, 43, 44, 46, 47, and 49-59, depending from claim 24, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claims 24 and 60, directed to A method for producing a fucosylated oligosaccharide in a host bacterium comprising providing said host bacterium comprising a genetic modification to reduce level of ß-galactosidase activity, a defective colanic acid synthesis pathway, a mutation in an ATP-dependent intracellular protease, a mutation in a thyA gene, and an exogenous lactose-accepting α(1,2) fucosyltransferase gene from a genus consisting of Bacteroides (or wherein said exogenous lactose-accepting α(1,2) fucosyltransferase gene is from a bacterial strain consisting of Bacteroides vulgatus), culturing said host bacterium in the presence of lactose; and retrieving the fucosylated oligosaccharide from said host bacterium or from a culture supernatant of said host bacterium, wherein less than 1 % (w/w) of the level of the fucosylated oligosaccharide produced by said host bacterium is from 3-fucosyllactose (3-FL), are free of prior art rejection. The closest prior art is cited in the Final Rejection mailed on 02/25/2021, in which Johnson et al. (US Application Publication No. 2008/0145899, published on June 19, 2008) disclosed a method of producing an oligosaccharide by fermentative growth of a microorganism in a culture medium. The polynucleotide that encodes the heterologous glycosyltransferase is placed under the control of a promoter that is functional in the desired host cell. Where lactose is the acceptor saccharide, E. coli cells that express or overexpress the LacY permease can be used. Also in E. coli, when lactose is the acceptor saccharide, intracellular lactose breakdown can be minimized by using host cells that are LacZ- (deletion of LacZ gene, which encodes ß-galactosidase). A gene that encodes a positive regulator of the colanic acid operon (e.g., rcsA) can be overexpressed, while the downstream wcaJ gene can be inactivated to divert the fucose intermediate from the production of colanic acid (page 2/48, [0006]; page 36/48, [0243]; page 42/48, [0295 and 0291]). Table 5 includes fucosyllactose (from A and G enzymes) and lactodifucotetraose (from A, G, and H enzyme), in which A = ß1,4-Galactosyltransferase; G = α1,2-Fucosyltransferase (e.g., futC-H. pylori); H = α1,3/4-Fucosyltransferase (e.g., futA/b-H. pylori).
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(pages 40/48 to 41/48, [0282]; Table 5). Promoters for use in E. coli include the T7, trp (= tryptophen), or lambda promoters. The hybrid trp-lac promoter functions in Bacillus in addition to E. coli. Typical selection genes encode proteins that confer resistance to antibiotics or other toxins, such as ampicillin, neomycin, kanamycin, chloramphenicol, or tetracycline. Use of kanamycin selection is advantageous over ampicillin selection because ampicillin is quickly degraded by ß-lactamase in culture medium (pages 37/48 to 38/48, [0246 and 0252]). Ebel et al. (J Bacteriol 181:577-584, 1999, hereinafter referred to as Ebel ‘1999) disclosed a bacterial strain carrying null mutation of lon gene (p. 578, Table 1). RcsA expression increases in the absence of Lon protease (p. 579, right col., lines 9-13; Fig. 1). RcsA is degraded in a Lon-dependent fashion, with a half-life of about 1 min in lon+ cells. Stabilization of RcsA in ∆Ion cells or overproduction of RcsA from a multicopy plasmid in lon+ cells leads to high-level expression of the cps operon (p. 577, left col., lines 14-20). Siegele et al. (FEMS Microbiol Lett 309(1):94-99, 2010) disclosed that a thyA∷Tn10 mutation was introduced into YK4131; The YK4131 thyA∷Tn10 transductants grew to only 1.0±0.4 × 108 CFU ml-1 before entering stationary phase, which was approximately 10% of the final growth yield of YK4131, which grew to 1.2±0.0 × 109 CFU ml-1. The thyA∷Tn10 mutation was also introduced into strains MG1655 and RP437 with comparable results. Cultures of these thyA∷Tn10 transductants entered stationary phase when the number of CFU per ml was only 20±1.0% of the number present in the thyA+ parent (page 4, para. 5). Table 2 shows that β-galactosidase activities (indicative of protein level) in YK4131 and YK410 cells are 6-folds and at least 20-folds, respectively, higher at stationary growth phase than the activities at exponential growth phase (page 9). Xu et al. (PLoS Biol 5(7): E156, 2007) disclosed the amino acid alpha-1,2-fucosyltransferase of Bacteroides vulgatus ATCC 8482 (GenBank accession ABR40839). The sequence alignment between ABR40839 of Xu ‘2007 (Db) and SEQ ID NO:8 (futN) (Qy) of this instant application is illustrated below. 

    PNG
    media_image2.png
    495
    876
    media_image2.png
    Greyscale

Kamada et al. (US Patent No. 7,214,517, issued on May 8, 2007) disclosed that FIG. 1 shows construction steps of α1,2-fucosyltransferase expression plasmid pHMFT80. Symbols in the drawing have the following meanings: Ampr: ampicillin-resistant gene; laclq: lac repressor gene; HMFT: gene encoding α1,2-fucosyltransferase derived from Helicobacter mustelae (col. 14, lines 54-61; Fig. 1). The plasmid pHMFT80 is constructed from plasmid pQE-80L (Figure 1). Snap Gene (cited here as evidence) disclosed that the lacIq promoter is upstream to the lacI repressor. Scutt et al. (Biochimie 84:1119-1126, 2002) disclosed marker genes and selective agents used for transgene constructions: 
    PNG
    media_image3.png
    10
    1250
    media_image3.png
    Greyscale
 
    PNG
    media_image3.png
    10
    1250
    media_image3.png
    Greyscale
However, the references did not teach or suggest the recitation “an exogenous lactose-accepting α(1,2) Bacteroides” or “said exogenous lactose-accepting α(1,2) fucosyltransferase gene is from a bacterial strain consisting of Bacteroides vulgatus”, required by claims 24 and 60, and limited by the closed transitional phrase “consisting of” to exclude other bacterial strain, such as Helicobacter pylori or E. coli bacterium, also disclosed by the references. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 24-33, 43, 44, 46, 47, and 49-60 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623